Citation Nr: 0800738	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-25 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder to include paranoid schizophrenia, atypical 
personality disorder, anxiety disorder, panic disorder, and 
agoraphobia; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
November 1983 and from December 1985 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for psychiatric disease 
was denied by a December 1983 rating decision and in April 
1989.  Neither decision was appealed.

2.  A request to reopen a claim for service connection for a 
psychiatric disorder was denied by an April 1991 Board 
decision.  

3.  Evidence submitted subsequent to the April 1991 Board 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision which denied the veteran's 
request to reopen a claim for service connection for a 
psychiatric disorder is final. 38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 19.104 (1990).

2.  New and material evidence has been submitted since the 
April 1991 Board decision, and the claim of entitlement to 
service connection for a psychiatric disability is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

In decisions dated in December 1983 and April 1989, the RO 
denied the veteran's claim for service connection for 
psychiatric disease.  The veteran did not appeal these 
decisions.  In August 1989, the veteran's request to reopen 
his claim for a nervous condition was denied by the RO.  The 
veteran did not appeal this decision.  In March 1990, the 
veteran's request to reopen his claim for a nervous condition 
was denied by the RO.  The veteran appealed.  In April 1991, 
the veteran's request to reopen his claim for a psychiatric 
disorder was denied by the Board.  The veteran did not appeal 
this decision.  Thus, the April 1991 Board decision is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1990).
  
The veteran's application to reopen his claim of service 
connection for a mental disorder was received in July 2005.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by rating decisions dated in October 
2005 and January 2006, the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia, atypical personality disorder, 
anxiety disorder with panic disorder, and agoraphobia.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The April 1991 Board decision noted that the RO had 
previously denied the veteran's claim in December 1983 and 
found that a psychiatric "disease" was not shown by the 
evidence of record and that a personality disorder was a 
congenital or developmental abnormality and not a disability 
for which service connection would be granted.  The Board 
noted that new evidence had been submitted but that although 
it showed that the veteran received treatment from September 
1986 through August 1989 for his psychiatric-related 
symptoms, it did not show that the veteran received treatment 
for a recognized psychiatric disorder during his first period 
of service or within the year following discharge from that 
period of service.    Based on the grounds stated for denying 
the veteran's request to reopen his claim for service 
connection for a psychiatric disorder in the April 1991 Board 
decision, new and material evidence would consist of evidence 
of a current psychiatric disability and evidence linking such 
disability to active service.  In this regard, additional 
evidence received since the April 1991 Board decision 
includes a January 1989 psychiatric examination by Dr. R.A.S. 
and a VA medical records including progress notes by Dr. M.L.  
A progress note dated in January 1989 indicates that the 
veteran's parents reported that they began to notice that the 
veteran had an odd speech pattern from college and that when 
he returned from service after four years, he and his parents 
had a great deal of conflict because understanding his logic 
was difficult and they noticed some paranoid ideation.   

The Board has considered the evidence received since the 
April 1991 Board decision and finds that the VA progress note 
by Dr. M.L. indicating that the veteran's parents reported 
that they began to notice some paranoid ideation after the 
veteran from his first period of active duty service is 
neither cumulative nor redundant of the evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.
 
Accordingly, the Board finds that the evidence received 
subsequent to April 1991 Board decision is new and material 
and serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a 
psychiatric disability is granted.


REMAND

As the Board has granted the veteran's request to reopen his 
previously denied claim of service connection for a 
psychiatric disability, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, 
additional evidence identified by the veteran should be 
obtained.  The appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
conditions upon which such benefits were awarded are not 
evident from the record.  VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).
  
In addition, the Board notes that another VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the veteran's psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's medical and 
adjudication records from the Social 
Security Administration should be 
obtained and associated with the claims 
file. All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response.

2.  The veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

Following the examination, the examiner 
must list all diagnosed psychiatric 
disorder(s) and state (1) whether the 
psychiatric disorder(s) clearly and 
unmistakably existed prior to service; 
(2) whether the pre-existing psychiatric 
disorder(s) underwent an increase in 
severity during service; and (3) whether 
such increase was beyond the natural 
progress of the disease.  The examiner 
should be made aware that the veteran had 
two active duty periods, from December 
1977 to November 1983 and from December 
1985 to February 1987.

If the examiner determines that there is 
no conclusive evidence showing that the 
veteran entered either period of active 
service with a psychiatric disorder, the 
examiner should so state; and for each 
psychiatric disorder diagnosed, the 
examiner should provide an opinion 
whether it is  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
psychiatric disorder(s) is related to the 
symptoms documented during the veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


